HUBERT TAYLOR, Judge.
This is an appeal from an alleged plea of guilty by the appellant, Douglas F. Marty, to a violation of the Alabama Controlled Substances Act. Ala.Code (1975), § 20-2-1, et seq.
A review of the record reveals the mandates of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), were not adhered to by the trial court in accepting Marty’s plea. The State has declined to file a brief in opposition.
The judgment is reversed and the cause remanded.
REVERSED AND REMANDED.
All the Judges concur.